Citation Nr: 0837758	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a left thumb 
disability.

5.  Entitlement to service connection for a left arm 
disability.

6.  Entitlement to service connection for a left great toe 
disability.

7.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability.

8.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1975 to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded for additional development in 
February 2007 and March 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
cervical spine disability, a left shoulder disability, a left 
great toe disability, and depression, and entitlement to a 
total disability rating based upon individual unemployability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  An August 1981 rating decision denied entitlement to 
service connection for a low back disability; the veteran did 
not appeal.

3.  Evidence added to the record since the August 1981 rating 
decision is cumulative or redundant of the evidence of record 
and does not raise a reasonable possibility of substantiating 
the claim.

4.  A left thumb disability is not shown to have been 
incurred as a result of active service.

5.  A left arm disability is not shown to have been incurred 
as a result of active service.


CONCLUSIONS OF LAW

1.  New and material evidence was not received and the claim 
for entitlement to service connection for a low back 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  A left thumb disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  A left arm disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in September 2004, January 2005, 
March 2005, July 2005, March 2007, and April 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  An additional notice as to these matters 
was provided in March 2007.

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an August 1981 rating decision the RO denied entitlement 
to service connection for a low back disability.  It was 
noted, in essence, that other than scoliosis, the evidence 
did not demonstrate pathology of a present low back 
disability for VA compensation purposes and that scoliosis 
was a constitutional or developmental abnormality not ratable 
under VA law.  The veteran did not appeal and the decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

The evidence of record in August 1981 included an August 1979 
service treatment report noting the veteran complained of 
shoulder pain and intermittent lumbar spine problems when 
moving in a particular fashion related to his having fallen 
off the flight deck onto a safety net four weeks earlier.  X-
rays revealed traction spurs to the left L2-3 and right L3 
vertebrae.  The diagnosis was chronic lumbar tendonitis.  
Private medical records dated in August 1980 noted a 
diagnosis of chronic low back strain.  In November 1980, he 
was seen after he strained his back while helping his sister 
move.  VA examination in March 1981 included diagnoses of 
mild lumbar scoliosis and chronic low back pain with possible 
psychosomatic overlay.  It was noted the veteran complained 
of extreme back pain and separated vertebrae.  X-rays 
revealed the bony vertebral bodies were normal in vertical 
height and alignment, the interspaces and posterior 
supporting bodies were normal, and there was no evidence of 
spondylolysis.  The examiner noted the veteran complained of 
shooting pains down both legs in a distribution that did not 
follow physiologic pathways and that he walked with an 
exaggerated limp that was not usually seen in persons with 
back disabilities.  

Evidence has been added to claims folder since August 1981.  
In correspondence dated in August 2004, the veteran, in 
essence, requested that his claim for entitlement to service 
connection for a low back disability be reopened.  In 
statements in support of his claim he reiterated his claim 
that he had low back pain as a result of injuries incurred in 
a fall onto a safety net aboard an aircraft carrier in 1979.  

VA treatment records dated after August 1981 include 
complaints and diagnosis of back pain without specific 
opinion as to etiology.  Although records provided by the 
veteran's private chiropractor note subjective complaints and 
objective findings to the lumbar spine, no opinions as to any 
etiological relationship to service was provided.  In a 
February 2007 statement D.C.B., D.C., noted the veteran had 
chronic neck and left shoulder pain stemming from a service-
related fall in 1979, but did not attribute any present low 
back disorder to an injury in service.  
On VA examination in September 2007, the veteran reported 
that in 1979 he fell from the flight deck of an aircraft 
carrier and was retained by a net and a big pipe fell on the 
left side of his body.  He stated that he had walked to sick 
bay and had been returned to duty without care, that he went 
back after two or three days and was denied care, and that he 
went back after four weeks and again received no care.  He 
complained of severe low back pain.  The examiner noted there 
was great range of lumbar spine motion and that straight leg 
raise testing was negative, bilaterally.  It was noted that 
X-rays revealed good alignment and normal disk spaces.  There 
was no evidence of arthritis.  The examiner's conclusion was 
a normal lumbar spine.

Based upon a comprehensive review, the Board finds the 
evidence received in support of the veteran's service 
connection claim for a low back disability is not new and 
material.  The recently submitted statements and medical 
reports are essentially cumulative or redundant of the 
evidence previously of record.  Although the veteran reported 
he had received training as a registered nurse, his 
statements include no competent evidence demonstrating any 
pathology of a present back disability.  Further, his 
assertions run contrary to the evidence of record in that 
currently, no lumbar spin pathology has been diagnosed by the 
objective evidence. There is no evidence of a present low 
back disability related to an injury in service.  While new 
medical reports were added to the record, the opinions 
provided do not raise a reasonable possibility of 
substantiating the veteran's claim.  Therefore, the claim for 
entitlement to service connection for a low back disability 
may not be reopened.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of a left thumb or left 
arm disorder.  Records dated August 10, 1979, show the 
veteran complained of shoulder pain and lumbar spine problems 
after falling onto a safety net four weeks earlier.  There 
was no evidence of any other complaints or injuries having 
been incurred in that accident.  An August 26, 1979, physical 
examination found the veteran fit for correctional custody.  
A January 1980 separation examination revealed no left arm or 
left thumb disorders.  

The veteran's February 1981 application for VA compensation 
benefits and March 1981 VA examination report included no 
indication of left arm or left thumb disorders.  In 
statements and personal hearing testimony in support of his 
claims the veteran asserted he had left arm and thumb 
disabilities as a result of soft tissue injuries sustained in 
1979.  

On VA examination in September 2007 the veteran reported that 
he had no left hand complaints after his fall in 1979.  The 
examiner noted pain over the left carpometacarpal joint and 
mild subluxation.  X-rays revealed degenerative joint disease 
of the carpometacarpal joint.  It was the examiner's opinion 
that there was no correlation between this finding and the 
incident in 1979.  VA treatment records dated in January 2007 
noted abrasions to the left wrist after a fall.  Subsequent 
records included diagnoses of cellulitis and necrotizing of 
the soft tissue in the left arm and hand without opinion as 
to etiology.  

Based upon the evidence of record, the Board finds left thumb 
and left arm disabilities are not shown to have been incurred 
as a result of active service.  There is no probative 
evidence of left thumb or left arm injuries during service 
and no competent evidence demonstrating any present left 
thumb or left arm disorders were incurred as a result of an 
injury or disease during active service.  Although the 
veteran reported he was a registered nurse, he provided no 
medical rationale for his statements that he had left thumb 
and left arm disabilities as a result of an injury in 1979.  
The September 2007 VA examiner is shown to have reviewed the 
claims file and found the veteran's left thumb disability was 
not incurred as a result of the 1979 accident.  There is no 
evidence of arthritis within the first post-service year and 
no evidence of complaint, treatment, or diagnosis of a left 
thumb or left arm disorder for many years after service.  The 
September 2007 examiner's opinion and the absence of 
complaint or treatment for such disorders for many years 
after service persuasively demonstrates left thumb and left 
arm disorders were neither incurred during nor as a result of 
service.  Therefore, entitlement to service connection is not 
warranted.  
When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event; or, whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a low back 
disability; the appeal is denied.

Entitlement to service connection for a left thumb disability 
is denied.

Entitlement to service connection for a left arm disability 
is denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claims.  The VCAA 
duty to assist, however, requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the veteran's service treatment records show he 
complained of shoulder pain in August 1979 after falling off 
the flight deck onto a safety net.  The available service 
records do not indicate any injuries to the cervical spine or 
left great toe and do not indicate he struck or was struck by 
a pipe in this fall.  His January 1980 separation examination 
revealed a possible "dislocatable" left shoulder and a left 
great toe metacarpophalangeal joint deformity.  A July 2005 
VA examination of the feet noted a diagnosis of left hallux 
valgus, but failed to provide any opinion as to etiology.  In 
an October 2004 statement the veteran's private chiropractor 
related chronic neck and left shoulder pain to a 1979 fall in 
service and in an October 2005 treatment report a VA 
neurosurgeon stated it was more likely than not that present 
symptoms were the direct result of his fall from a flight 
deck in 1979.  The VA neurosurgeon also noted in a July 2004 
report that X-rays revealed reversal of the normal cervical 
curve in the upper segments and provided a diagnosis of 
chronic, post traumatic neck pain secondary to soft tissue 
injuries.  There is no indication, however, that either the 
October 2004 private chiropractor or the October 2005 VA 
neurosurgeon reviewed the veteran's service treatment 
records.

A September 2007 VA examination revealed a normal cervical 
spine and a normal left shoulder based upon physical and X-
ray evaluations.  Although the examiner noted the claims file 
was reviewed prior to examination, no opinions were provided 
addressing the apparent inconsistencies with the opinions of 
the October 2004 private chiropractor and October 2005 VA 
neurosurgeon.  The September 2007 VA examiner also noted that 
the veteran underwent excision of a Morton's neuroma prior to 
service and that there was evidence of mild degenerative 
joint disease of the distal interphalangeal joint of the left 
great toe.  The examiner stated that the present great toe 
disorder was not related to the incident in 1979, but did not 
address whether the disorder was otherwise incurred or 
aggravated during active service.  Therefore, additional 
development is required prior to appellate review.

The veteran's claims for entitlement to service connection 
for depression and entitlement to a total disability rating 
based upon individual unemployability must be deferred 
pending resolution of the other issues on appeal.  The Board 
notes the veteran's claimed stressor of having fallen off the 
flight deck onto a safety net is verified, to some extent, by 
service treatment reports.  Therefore, an additional VA 
psychiatric examination is required for an opinion as to 
etiology with consideration of any pain disorders due to an 
established service-related disability.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be scheduled for a 
VA examination, by an orthopedic 
specialist, for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has any present 
cervical spine, left shoulder, or left 
great toe disabilities as a result of an 
established event during active service.  
The examiner should reconcile any opinion 
provided with the opinions of the October 
2004 private chiropractor and October 
2005 VA neurosurgeon.  The examiner 
should also address whether a present 
left great toe disability was either 
incurred in or aggravated by active 
service, to include whether a great toe 
disorder existed prior to service and 
underwent an increase beyond the natural 
progress of the disease.  An opinion 
should also be provided, to the extent 
possible, as to whether the veteran is 
unemployable as a result of any 
established service-related disabilities.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has 
depression as a result of an established 
event during active service.  The 
examiner should reconcile any opinion 
provided with the other medical evidence 
of record.  An opinion should also be 
provided, to the extent possible, as to 
whether the veteran is unemployable as a 
result of any established service-related 
disabilities.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration 
of all the evidence of record.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


